                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
          Plaintiff,                                )
                                                    )
 v.                                                 )   NO. 3:16-cr-00147-2
                                                    )
 SABRINA BOBLETT,                                   )
                                                    )
          Defendant.                                )

                                              ORDER

         Michael Holley was appointed to determine if Defendant was entitled to relief under the

First Step Act. (Doc. No. 466.) After review of Defendant’s request for review of sentence, counsel

filed notice that Defendant was not eligible for relief sought. Defendant has now filed a pro se

Motion for Compassionate Release (Doc. No. 501) and the Court requests Mr. Holley to determine

whether the Defendant may be entitled to relief. Upon completion of the review, counsel shall

either file a supplemental motion for relief, or file a notice stating the defendant does not intend to

proceed further on the request on or before September 9, 2020. If a motion for relief is filed, (1)

the defendant shall notify the Chief of Pretrial and Probation, and (2) the government shall within

seven (7) days respond to Defendant’s motion and file the defendants’ medical records with the

Court, under seal. Defendant may file a reply within five (5) days of the government’s reply.

         IT IS SO ORDERED.



                                                        ____________________________________
                                                        WAVERLY D. CRENSHAW, JR.
                                                        CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:16-cr-00147 Document 513 Filed 08/28/20 Page 1 of 1 PageID #: 2383
